Motion by appellants-respondents (defendants Valentine) to stay the trial of the action, pending their appeal from an order of the Supreme Court, Nassau County, dated November 20, 1969. Motion granted, unless plaintiff, on or before February 16, 1970, serves and flies in this court a written consent, in accordance with the written offer in the affidavit in opposition to this motion, (1) to vacatur of so much of said order as struck out the first defense in the Valentine defendants’ answer to the extent that it pleads lack of consideration and (2) to withdraw its cross appeal from said order, all with reservation of right to it and the Valentine defendants to raise, upon appeal from final determination of the action, the issues which they could have raised upon their respective appeals from said order. In the event plaintiff so stipulates, motion for stay denied. Christ, Acting P. J., Rabin. Hopkins, Munder and Brennan, JJ., concur.